Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly 
a planetary gear arrangement, within a jet engine, 
wherein a driving input force to the planetary gear arrangement is positioned asymmetrically on the sun wheel, offset with respect to an axial center of the sun wheel, to be positioned on only one axial side of the sun wheel, such that the sun wheel has a input axial side and an opposite non-input axial side, thereby causing the progression of twist between the input axial side and the opposite non-input axial side; 
wherein a driving output force from the planetary gear arrangement, from at least one chosen from the hollow wheel and the planetary carrier, is positioned asymmetrically on the at least one chosen from the hollow wheel and the planetary carrier, offset with respect to an axial center of the at least one chosen from the hollow wheel and the planetary carrier, to be positioned on only one axial side of the at least one chosen from the hollow wheel and the planetary carrier, such that the at least one chosen from the hollow wheel and the planetary carrier has an output axial side and an opposite non-output axial side, thereby causing the progression of twist between the output axial side and the opposite non-output axial side,


No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

The foregoing is an Examiner’s Statement of Reasons for Allowance.

Sheridan ‘393 constitutes the closest prior art as it concerns a jet engine (20) as illustrated in figure 1, having a planetary gearset (60) as illustrated in figure 2, connected to input and output drive portions (40, 64a, 64b), as illustrated in figure 3.  However, in Sheridan ‘393, the splined connection (80) between sun gears (62a, 62b) and the turbine shaft (40) is centered over the sun gears (62a, 62b), as illustrated in figure 3, rather than being offset and asymmetrical, which differs from Applicant’s claimed planetary gear arrangement.  
Additionally, Sheridan does not disclose, teach or suggest “causing the progression of twist between the input axial side and the opposite non-input axial side” or “causing the progression of twist between the output axial side and the opposite non-output axial side and the opposite non-output axial side”.  


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


August 14, 2021